PER CURIAM:
Appellants present for our consideration the sole question of whether judgment was properly entered in this matter by the trial court.
The record before us is incomplete, however, as no transcripts of the trial and the post-trial hearing is available for *55our review. Nor is there included in the record an opinion in support of the questioned Order of the trial court.
Though an Opinion pursuant to Pa.R.A.P. 1925(a) could prove helpful, it is not absolutely necessary for our disposition of the instant case. The trial and post-trial transcripts are essential, however.
Accordingly, we remand this matter to the trial court for the purpose of transcribing and certifying all notes of testimony pursuant to Pa.R.A.P. 1922, and thereafter transmitting the same to this Court. We retain jurisdiction.